Title: From Thomas Jefferson to Samuel Latham Mitchill, 14 February 1806
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


                        
                            Sir
                     
                            Washington Feb. 14. 06.
                        
                        Your letter of the 4th. inst. has been recieved, & in it a Memorial of the Merchants & Marine insurers of
                            the city of New-York, complaining of an opinion said to have been given by the Minister Plenipotentiary of the US. at
                            Paris, to the Minister of Finance of that government. this opinion was that Underwriters, being secured against loss by
                            the premiums they are supposed to have recieved, are not entitled to participate in the indemnifications stipulated by the
                            Convention with France for those whose property had been unjustly siesed on the ocean: and the Memorial desires that
                            decided measures may be taken to correct the effects of this opinion.
                        In consequence of being informed that such an opinion had been given, a letter disapproving it was written by
                            the Secretary of State to the Minister, and we have reason to expect from him explanations on the subject. whether this
                            was the sole point on which the case of the New Jersey turned? what was the precise opinion expressed by him, & what
                            were the circumstances & views of the subject leading to that opinion are questions on which his good sense and known
                            integrity forbid an unfavorable decision until his explanations shall be recieved. in the mean time having no doubt of the
                            right of Insurers to stand in the place of the Insured, that right will be asserted & maintained on every proper
                            occasion. Accept my assurances of great esteem & consideration.
                        
                            Th: Jefferson
                     
                        
                    